ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_02_EN.txt. 377



                    JOINT DECLARATION
           OF JUDGES TOMKA, GAJA AND GEVORGIAN
[Original English Text]
   Dispute should prima facie fall within the scope of the treaty containing the
compromissory clause — Discrimination based on nationality does not prima facie
fall within the scope of CERD.

   1. We voted with the majority in favour of the rejection of the Respon-
dent’s Request for the indication of provisional measures, but we are
unable to agree with the statement made in the Order with regard to juris-
diction prima facie (Order, para. 16). As we observed last year in our
joint declaration concerning the Request for the indication of provisional
measures submitted by the Applicant,

      “[w]hen assessing prima facie its jurisdiction and the plausibility of
      the rights invoked by the requesting Party in view of the adoption of
      provisional measures, the Court has to ascertain that prima facie the
      dispute falls within the scope of the treaty that contains the compro-
      missory clause conferring jurisdiction on the Court and that the
      claimed rights are plausibly based on that treaty.” (Application of the
      International Convention on the Elimination of All Forms of Racial
      Discrimination (Qatar v. United Arab Emirates), Provisional Meas-
      ures, Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 435, para. 1.)
   2. Since, for the reasons explained in our previous declaration, the dis-
pute does not fall within the scope of the International Convention on the
Elimination of All Forms of Racial Discrimination (hereinafter “CERD”),
we came to the conclusion that the Court prima facie lacks jurisdiction
(ibid., p. 437, para. 7). We consider that the same conclusion should be
reached when the Court examines further requests for the indication of
provisional measures submitted in the same case by the Applicant or, as
in this instance, by the Respondent. In our opinion, the dispute still does
not fall within the scope of CERD, so that the Request for provisional
measures has to be rejected for the same reason, irrespective of the fact
that it was submitted by the other Party a few months later. Moreover,
before reaching a conclusion on this point in the present Order, the Court
should have completed its analysis in view of assessing whether the rights
claimed by the Respondent are based on CERD.


                                                   (Signed) Peter Tomka.
                                                  (Signed) Giorgio Gaja.
                                              (Signed) Kirill Gevorgian.


20

